Citation Nr: 1616484	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 24, 2013.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), from May 24, 2013, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 and December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In April 2006, the RO awarded service connection and assigned a 50 percent rating, effective from November 22, 2005.  The Veteran submitted new and material evidence in support of his claim in December 2006, within one year of the April 2006 rating decision.  See 38 C.F.R. § 3.156(b) (2015).  The RO denied entitlement to a rating in excess of 50 percent for PTSD in December 2008.  The Veteran perfected an appeal of the December 2008 rating decision.  Then in August 2013, the Appeals Management Center (AMC) increased the Veteran's rating for PTSD to 70, effective May 24, 2013.  

The Veteran testified at a hearing before the undersigned in September 2012.  A transcript is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2015).  Additionally, the record was left open for sixty days after the hearing to allow for submission of further evidence.

The Board remanded this case in March 2013.  It now returns for appellate review. 



FINDING OF FACT

For the entire appellate period, the Veteran's service connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas including family relations, judgment, thinking and mood, but not by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to May 24, 2013, the criteria for a 70 percent rating, but not higher, for PTSD have been satisfied. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  From May 24, 2013, forward, the criteria for a rating in excess of 70 percent for PTSD have not been satisfied. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a October 2008 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, VA examinations were performed in February 2006, October 2008, December 2011, January 2012, and May 2013 that include consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in February 2013 to obtain additional records and to afford the Veteran a new VA examination.  All of these actions have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran testified at a hearing before the undersigned in September 2012.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted including gathering additional treatment records and providing the Veteran another VA examination to assess the severity of his PTSD.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

The Veteran contends that a rating greater than 50 percent is warranted for his PTSD.   VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the Rating Formula, a 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443. (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443. In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a Veteran's symptoms 'play an important role' in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow 'a veteran whose symptoms correspond[ed] exactly to a 30 percent rating' to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make 'an initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas').

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment). 

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The first evidence in the record is a statement by the Veteran that was submitted during sometime in early 2006.  He reported that during his time in Vietnam, he was ambushed, shot at, mortared, booby trapped, rocketed, RPG'd, saw friends killed and wounded, wounded himself, and was exposed to Agent Orange.  He further reported flashbacks, dreaming of combat, problems sleeping, and feeling detached from family.  He also reported emotional numbness, depression, an urge to avoid social activities, short tempered anger, lack of motivation, obsessive routines including checking his house to ensure everything is turned off or secured prior to leaving.  He reported short-term memory loss, a lack of close friends, feelings of guilt for making it back from Vietnam, a fear that something would happen to his family, and feelings of revenge.  

A February 2006 VA examination revealed that the Veteran's PTSD was etiologically related to his combat service in Vietnam.  The examiner confirmed the symptoms the Veteran listed in his previous statement.  The Veteran denied any treatment or medications for his PTSD.  After the military, the Veteran reported that he went to a local community college to earn his journeyman electricians license.  The examiner noted the Veteran had difficulty holding a job after he got back.  There was some sporadic work but each job would end in disagreement with employees or superiors.  In 1989, he gained sustaining and lasting employment.  

Regarding the Veteran's social history, the Veteran reported not having a close relationship with his four siblings and had no interest in communicating with them.  He reported being married twice and in his words, the first marriage ended because of his anger.  The second marriage, according the Veteran, had "ups and downs."  He further reported being in a down period with his spouse.  The examiner noted that the Veteran maintained a close relationship with his children. 

Upon examination, the Veteran was cooperative.  His speech was normal and his attitude was cooperative.  Panic attacks were absent. There was no history of delusions.  The Veteran reported paranoia from time to time, and at times he would hear a voice but could not tell the examiner what it was or where it came from.  No obsessive rituals were noted and his memory was not impaired.  There was no suicidal or homicidal ideation noted.  The examiner opined that the Veteran reported social avoidance, irritability, outbursts of anger, and hypervigilance, more than one month in duration which impairs his occupational and social functioning.  The examiner concluded that the Veteran did have difficulty establishing and maintaining effective work and social relationships because of his reduced socialization.   

An August 2006 statement from the Veteran's mental health provider showed that he met with the Veteran on three separate occasions as part of the Veteran's employee assistance program offered by his employer.  Over three sessions in 2004, the provider noted the Veteran appeared depressed and complained of decreased motivation and productivity, poor appetite, sleep difficulties, as well as increased tension in his interactions with his wife of 21 years and young adult daughter.  He reported feeling claustrophobic in bed at night and increased concern about aging and dying.  He denied any alcohol or other substance abuse.  In the four or five months prior to the 2004 initial intake appointment, the Veteran reported learning that his entire platoon was killed after being trapped during Vietnam.  This further increased his feelings of guilt, and led the Veteran to wish he had been there to support to his fellow soldiers.  

An August 2006 statement from the Veteran's spouse further elaborated on the Veteran's condition.  She stated that she had known him since the mid 1970's and had been married to him since 1983.  She remarked that in the years that she has known the Veteran it was apparent that he never let go of his experience in Vietnam.  She noted he talked about his time as if he was just there.  He spoke of his friends as if he still saw them on a daily basis but had no social contact with anyone.  She said that the Veteran will go through three-to-six month periods where he would totally withdraw from her and their children.  He would be in a constant state of anger and if he communicated with them, it was through anger and agitation.  She reported that he had no interest in her including sexual contact.  He showed no signs of emotion other than anger and did not seem to care if he lost anyone in his life.  He avoided social situations and was very uncomfortable to the point of being paranoid and on guard if the family went out in public.  She further noted that the Veteran turned nearly every area of his into a severe conflict and seemed most energized by those situations that turn into battles.  She noted the Veteran was paranoid and had a six-foot chain-link fence installed around their house which he would obsessively check before leaving.  

An October 2008 VA examination describes depression, insomnia, difficulty maintaining friendships, a troubled marriage, and troubling recurrent recollection of the events in combat.  The Veteran described the recollections as occurring on a daily basis.  The symptoms affected his total daily functioning which resulted in him becoming angry and having a difficult time relating to others.  These symptoms alienated friends and family.  His work performance was impacted by his symptoms because he had severe conflicts with his supervisors and others at work.  He had EEO complaints lodged against him at work.  In addition, the Veteran had frequent conflicts with others.  Panic attacks were absent and there was no suspiciousness or delusional history present.  

At the time of the examination, there were no hallucinations observed.  Obsessional rituals were also absent.  The Veteran's memory was impaired including problems with highly learned material, forgetting to complete tasks, forgetting people's names, the names of cars, or recent events.  The psychologist opined that the Veteran had difficulty establishing and maintaining effective work or school and social relationships because he isolated himself, perhaps because he had a history of frequent conflicts with others.  He had intermittent inability to perform recreation or leisurely pursuits because he did not like to leave the house.  

A December 2009 mental health note revealed that the Veteran continued to be reminded and think about his Vietnam combat experience every day.  Not all recollections were distressing but most involved danger and death of comrades.  He was hypervigilant and had a somewhat obsessive routine regarding home security and the security of his family.  The psychologist noted lingering guilt as a squad leader over the death and injury of members of his squad in Vietnam and the Veteran recognizes similar worry and helplessness as squad leader of his family and the people he supervises at work.  The Veteran's spouse said he withdraws, "spaces out," and becomes frequently angry.  He had no close personal friends and avoided social contact other than work.

A January 2010 mental health note revealed the Veteran continued to have obsessive safety concerns and checks and rechecks locks on doors and windows, appliances and any other potential danger to his family before he leaves.  His wife and children teased him about still walking the perimeter.  He also wondered why his memory of several traumatic events in combat was not crystal clear and totality accurate.  Finally, the psychologist noted he was socially isolated except for his family.  

A November 2011 statement from the Veteran's private provider revealed that the Veteran met the criteria for PTSD.  The provider stated that the Veteran likely experienced symptoms on a continuous bases since shortly after his service, though he may not have recognized his difficulties as such.  In addition to the traumatic symptoms associated with avoidance, hypervigilance, and arousal, the Veteran and his spouse reported he experienced mood swings, consisting of what appeared to be depression masked as irritability.  The Veteran also reported vague suicidal ideations in the form or thoughts wondering or wishing he were dead or thinking at times he would be better off dead.  His wife described him as two people, good John and bad John.  Symptoms included hypervigilance, obsessive behaviors, vague suicidal ideation without a specific plan, and difficulties with interpersonal and occupational relationships.  His assigned GAF score was 40.  

A December 2011 VA examination showed that as a result of his service in Vietnam he had no friends and that he had anger, nightmares, and difficulty sleeping.  The Veteran described the symptoms of angry outbursts, social isolation, excessive drug and alcohol use, and guilt over losing friends.  The examiner noted the severity of his symptoms was severe and constant, continuous, or ongoing.  The Veteran indicated the symptoms affected his total daily function which resulted in thinking of Vietnam every day, including waking up and going to sleep thinking of Vietnam.  He reported he had trouble sleeping for at least 20 years.  The Veteran and his wife talked about separating because of his anger.  He did not indicate a history of suicide attempts.  Upon examination the Veteran showed impaired attention or focus.  It was hard for him to sit down and actually accomplish something such as writing a letter or completing a job.  Panic attacks were absent.  There were signs of suspiciousness like checking and rechecking the house over and over making sure things are locked and checking the outside of the house.  There was no report of delusions.  Finally, the examiner noted that obsessive compulsive behavior was absent.  

Private treatment notes from 2011-2012 show a history of suicidal ideation, and mood swings, from jovial to depressed with varying severity of symptoms.  

A January 2012 VA examination revealed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to preform occupational tasks, although generally functioning satisfactorily. 
The Veteran's relationship with his spouse was touchy and edgy because of anger and concentration issues and him having no friends.  The Veteran's spouse stated that they did not sleep together because of his nightmares and tossing and turning during the night.  His relationship with the children was good.  The examiner reiterated the same statements contained in the December 2011 VA examination.  

At his September 2012 hearing, the Veteran stated that he had frequent conflict with his superiors.  He remarked that he treated his employees like they were in his squad from Vietnam and he protected and watched over them.  He and his wife noted marital discord and she noted that she had consulted a divorce attorney in the past year.  His spouse said that she nearly left the marriage but stayed because of her vows and because of her children.  She further noted that on several occasions the Veteran would say five-to-six times a year that things would be better if he were dead.  She stated he has no close personal friends and that he only goes to social events a couple times a year.  She stated that he has to perform a ritual any time he leaves the house including checking all doors, locks, and the stove and that when he goes to a restaurant, he has to be seated in a certain position, looking outward.  

In March 2013 the Veteran was contacted by the VA regarding an examination.  The Veteran stated that he was claustrophobic and the Seattle VA medical center was congested and crowded.  He stated that he would have to medicate himself before attending an examination there.  



In May 2013, the Veteran was afforded another VA examination.  His PTSD diagnosis was confirmed.  After reviewing the claims file and performing an in-person examination, the examiner noted that the Veteran was prescribed lamotrigine and diazepam for his condition.  The examiner noted the Veteran was predominantly depressed and denied suicidal or homicidal ideation, plans, or intent.  He did have concerns about future events.  His symptoms included: depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, and an inability to establish and maintain effective work and social relationships.  The examiner further remarked, that the Veteran continued to live with his wife of 29 years.  He was employed as a maintenance supervisor for 20 years.  He also reported good overall relationships with fellow coworkers, though he did report episodic difficulties with his supervisor secondary to his PTSD and irritability.  The examiner noted the Veteran had the overall ability to attend to his daily needs.  He also noted that socially, the Veteran reported very little time for new social interactions.  The examiner assigned a GAF score of 50 and noted that the Veteran presented with moderately severe to severe PTSD symptoms. 

For the time period prior to May 24, 2013, the evidence warrants a 70 percent rating for PTSD.  The Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas such as work, family relations, thinking, and mood.  As early as the February 2006 VA examination, and consistently since, the Veteran has had marital problems and had little to no contact with his siblings.  The evidence shows that the Veteran and his spouse's marriage had been tumultuous since at least 2006 primarily because of the Veteran's anger, isolation, and irritability.  His spouse's comments further demonstrate that she has considered ending the marriage but has chosen to stay because of her commitment and their children, which is evidence that the Veteran does not have the ability to maintain an effective relationship with his spouse.  His spouse also reported that the Veteran has suicidal thoughts and how things would be better if he were dead.  Both the Veteran and his spouse have also elaborated that his obsessive routines, including checking the home to ensure everything is turned off or secured prior to leaving, have been consistently present, and reported by since 2006.  



The private treatment records from around the time of the Veteran's claim show that the Veteran had frequent emotional numbness, depression, an urge to avoid social activities, short tempered anger, and lack of motivation.  His irritability and anger have also been consistently reported since 2006 and have been noted on of his examinations.  He has had trouble with frequent conflicts with managers at work because of his anger and irritability indicating difficulty in adapting to stressful situations.  No examiner has reported any remissions in the Veteran's symptoms.  

Therefore, resolving any doubt in favor of the claim, the Veteran's PTSD symptoms more nearly approximated the criteria for a 70 percent rating prior to May 24, 2013.  See 38 C.F.R. § 4.130, DC 9411.  

For the entire appellate period, the preponderance of the evidence weighs against assignment of a 100 percent rating for the Veteran's service-connected PTSD.  The Veteran's symptoms are not equivalent in severity to the symptoms associated with a 100 percent rating under the General Rating Formula.  He does not have any of the symptomatology listed for that rating.  Rather, his symptoms more closely approximate the symptoms corresponding to a 70 percent rating or less under the General Rating Formula.  See 38 C.F.R. § 4.130.  The fact that they are readily captured by the criteria for a 70 percent rating or below indicates that they are not equivalent in severity to the symptoms associated with a 100 percent rating, which necessarily requires more severe symptoms.  In any event, the evidence does not otherwise support a finding of equivalency.  Because his symptoms are not equivalent in severity to a 100 percent rating, consideration of their frequency or duration is moot.  See Mauerhan, 16 Vet. App. at 443.  

Moreover, and in the alternative, the Veteran's symptoms do not produce total occupational and social impairment.  He maintains a relationship, albeit a limited one, with his wife and his children.  He has also been able to maintain his employment at the same job since 1989, so for approximately 25 years.  Accordingly, the Veteran's symptoms do not produce the level of occupational and social impairment required for a 100 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula.

Because the Veteran's symptoms are not the same or equivalent in severity to the symptomology corresponding to a 100 percent rating, and do not result in total occupational and social impairment, the criteria for a 100 percent rating are not more nearly approximated.  See 38 C.F.R. § 4.130, DC 9435; Vazquez-Claudio, 713 F.3d at 116, 188.  Rather, the preponderance of the evidence shows that the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating under DC 9411 and the General Rating Formula.  See 38 C.F.R. § 4.130.

The evidence shows that the Veteran's PTSD has not met or approximated the criteria for a rating greater than 70 percent at any point during the pendency of this claim, for the reasons explained above.  Rather, it has more nearly approximated the criteria for a 70 percent rating throughout this period.  Thus, staged ratings are not appropriate for the time period under review.  See Fenderson, 12 Vet. App. at 126.  

As there is no evidence or assertion of unemployability related to the Veteran's PTSD during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of entitlement to TDIU based on that disability). 

Referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b).  In this regard, as explained above, the Veteran's symptoms as well as their effects on occupational and social functioning and general level of severity are contemplated by the General Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411, General Rating Formula.  Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral absent evidence that it produces disability distinct from, or more severe than, the levels of disability contemplated by the schedular criteria such as to render their application impractical.  Here, the evidence shows that the Veteran does not have signs, symptoms, or functional impairment resulting in disability distinct from, or more severe than, the disability picture contemplated by a 70 percent rating under the General Rating Formula, such as to render application of the regular schedular standards impractical.  

The degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  Thus, the schedular criteria are generally assumed to adequately account for an individual's circumstances, even if they do not specifically address such circumstances or challenges unique to the claimant. See id.; 38 C.F.R. § 4.1; cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).

In short, there is no indication that the Veteran's symptoms and clinical findings are so exceptional or unusual in relation to the schedular criteria such as to render application of the rating schedule impractical.  Accordingly, as the first Thun 

factor is not satisfied, consideration of the other Thun factors is moot, and the Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.


ORDER

For the time period prior to May 24, 2013, entitlement to an initial disability rating of 70 percent, but not higher, for PTSD is granted, subject to the law governing payment of monetary benefits.  

For the time period from May 24, 2013, forward, entitlement to an initial disability rating in excess of 70 percent for PTSD is denied.  


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


